DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15APR2022 has been entered.
 
Claim Objections
Claims 1-9 are objected to because of the following informalities:  
[A] Claim 1:Line 30 – identifier is not found;
Appropriate correction is required.

Claims 2-9 are objected to as being dependent upon, but failing to cure the deficiencies of a base claim which is the subject of an objection.


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7,10-16,18,19, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kegel et al. (US PGPub No. 2012/0246381 A1), hereinafter referred to as Kegel_A, in view of Kegel et al. (US PGPub No. 2011/0023027 A1), hereinafter referred to as Kegel_B.

Consider Claim 1,  
Kegel_A teaches an apparatus for performing computation, comprising: 
a physical processor element (Kegel_A:Fig 2(202), CPU.) capable of being configured to execute a hypervisor (Kegel_A:Fig 2(234), hypervisor.) that hosts one or more guest Operating Systems (Kegel_A:Fig 2(230,232), plural Guest OS) by presenting a respective virtualized machine interface to each hosted guest OS (Kegel_A:Fig 2(300), virtual system interface.); 
a physical memory (Kegel_A:Fig 2(206), physical memory); 
an Input/Output (I/O) device (Kegel_A:Fig 2(250,252,254), I/O devices.); and 
an I/O Memory Management Unit (IOMMU) coupled to the physical processor element (Kegel_A:Fig 2(e.g., 216), IOMMU.), the IOMMU configured to 
receive from the hypervisor a direct mapping between a guest address for a hosted guest OS and an address in the physical memory (Kegel_A:Fig 3(314); ¶0094, hypervisor managed GPA-to-SPA translation.), 
store the mapping in a Translation Lookaside Buffer (TLB) maintained within the IOMMU (Kegel_A ¶0085, TLB caches address translations; ¶0063; ¶0112, TLB may be part of IOMMU.), wherein the hypervisor manages the contents of the TLB (Kegel_A, e.g., ¶0011, hypervisor manages conversions from virtual to physical addresses; ¶0063, TLB is used in virtual to physical address translation.);
store a mapping in a device table between a guest identifier for the guest OS and an identifier for the I/O device (Kegel_A:Fig 5; ¶0099-0101, stores a mapping between device and a guest identifier.), 
receive, from the I/O device, a request to access the physical memory, the request specifying an identifier for the device (Kegel_A:Fig 5(524);¶0099, address translation transaction includes, for example, a GVA and a device ID.), and responsive to receiving the request, to lookup the specified device identifier in the device table (Kegel_A:Fig 5(522), lookup device ID in device table.), and 
initiate fulfillment of the I/O device request (Kegel_A ¶0090, send translated requests to memory space.).
	Kegel_A fails to expressly describe wherein when a mapping between the I/O device identifier and a guest identifier is found in a device table, then initiate fulfillment of the I/O device request, and when a mapping between the I/O device identifier and a guest identifier is [not] found in the device table, then initiate a request to the hypervisor to determine whether to fulfill the I/O device request. Kegel_B describes systems and methods for managing I/O transactions using an IOMMU in a virtual environment and is considered analogous prior art.  Kegel_B notes that the IOMMU is capable of providing both one and two-level translation which would make “conventional VMM interception and translation unnecessary” and adds that when a mapping between the I/O device identifier and a guest identifier is found in a device table, then initiate fulfillment of the I/O device request, and when a mapping between the I/O device identifier and a guest identifier is [not] found in the device table, then initiate a request to the hypervisor to determine whether to fulfill the I/O device request (Kegel_B, e.g., ¶0052, the GV bit (guest translation valid) determines if one (e.g., host) or two-level (e.g., nested and guest level) translation will be performed. Notably, Kegel_A[¶0094] only describes the nested translations as being managed by a hypervisor while indicating that translations may be stored after a table walk is performed (Kegel_A ¶0112).).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of Kegel_A to an explicit determination whether the device table includes a valid element before determining to initiate a request to the hypervisor as described in Kegel_B because it avoids calls to a hypervisor when on-board hardware is sufficient to complete the task thus improving overall system efficiency.

Consider Claim 2,  
The system of Kegel_A and Kegel_B, as combined, further teaches wherein the IOMMU is configured to initiate fulfillment of the I/O device request by forwarding data relating to the I/O device request to a cache hierarchy (Kegel_A ¶0090, send translated requests to memory space. Memory space is part of the cache hierarchy.).

Consider Claim 3,  
The system of Kegel_A and Kegel_B, as combined, further teaches wherein the IOMMU is configured to initiate fulfillment of the I/O device request by returning the physical address to a controller (Kegel_B ¶0059, provide translation address, along with the request, to the memory controller.).

Consider Claim 4,  
The system of Kegel_A and Kegel_B, as combined, further teaches a Translation Lookaside Buffer (TLB) populated with entries from the IOMMU, the TLB coupled with a Graphics Processing Unit (Kegel_A:Fig 1(104)) configured to use the TLB to map virtual addresses used by the GPU to physical addresses in the physical memory (Kegel_A:Fig 1(e.g., 118); ¶0112, TLB caches translations from a GVA to an SPA.).

Consider Claim 5,  
The system of Kegel_A and Kegel_B, as combined, further teaches wherein the TLB is read only by the GPU (Kegel_B ¶0028, remote/private TLB within I/O device.).

Consider Claim 6,  
The system of Kegel_A and Kegel_B, as combined, further teaches wherein the GPU is configured to request an update to entries in the TLB (Kegel_B:Fig 6(602), if request is not pre-translated, the device (e.g., a GPU) requests a translation to update its intern; ¶0059, translation is provided to I/O device; ¶0028, remote TLB stores translations.).

Consider Claim 7,  
The system of Kegel_A and Kegel_B, as combined, further teaches wherein the GPU is configured to send requests to the hypervisor, which, responsive to determining that the GPU may validly access portions of the physical memory identified in the requests (Kegel:Fig 3(310), responsive to GVA-to-GPA translation; Kegel_B ¶0044-0050, GVA-to_GPA lookup involves checking management fields of the device table entry which describe if device may validly access portions of the physical memory identified in the requests.), communicates with the IOMMU to service the requests (Kegel_A:Fig 3(300), I/O device (e.g., GPU[see ¶0092]) of the virtualized systems send requests to the hypervisor managed IOMMU (i.e, requests the hypervisor) to service the GPA-to-SPA translation.).

Consider Claim 9,
The system of Kegel_A and Kegel_B, as combined, further teaches wherein if the device table comprises a matching entry (Kegel_A:Fig 5(408), matching entry.), then to obtain a guest identifier from the matching entry (Kegel_A:Fig 5(408), guest pointer.), and use that obtained guest identifier and a device address provided with the request to index the TLB to determine an address in the physical memory that corresponds to the device address (Kegel_B ¶0051, DomainID is used to tag cached entries; ¶0025, cached entries are similar to a TLB; Fig 4, domainID is obtained from a Device Table entry.).  

Consider Claim 10,  
Kegel_A teaches an Input/Output Memory Management Unit (Kegel_B,e.g., Fig 1(26), IOMMU.), comprising: 
a device table storing entries (Kegel_A:Fig 2(241,226), device table storing entries.) entries mapping respective identifiers to respective I/O devices, each guest identifier identifying a respective GuestOS (Kegel_A:Fig 5, e.g., Guest Pointer (GuestID)), executing on a processor coupled with the IOMMU (Kegel_A:Fig 2(202), CPU coupled to IOMMU); 
a Translation Lookaside Buffer (TLB) storing entries directly mapping device addresses supplied in I/O device requests to physical addresses within a system memory (Kegel_A ¶0085, TLB caches address translations; ¶0063; ¶0112, TLB may be part of IOMMU.),  wherein a hypervisor manages contents of the TLB (Kegel_A, e.g., ¶0011, hypervisor manages conversions from virtual to physical addresses; ¶0063, TLB is used in virtual to physical address translation.); and
circuitry configured to receive an I/O device request; verify that the I/O device request maps to a valid guest identifier using the device table (Kegel_A:Fig 4/5. determines valid device table entry. Discovery of an entry in Device table is analogous to verifying that the I/O device request maps to a valid GuestID.).
Kegel_A fails to expressly describe details such as wherein the device table indicates read and write permissions to be accorded the I/O device, or wherein when a mapping between the I/O does map to a valid guest identifier, then using the TLB to identify a physical address corresponding to a device address supplied in the received I/O device request, and when the I/O device request does not map to a valid guest identifier in the device table, then initiate a request to the hypervisor to determine whether to fulfill the I/O device request.  Kegel_B describes systems and methods for managing I/O transactions using an IOMMU in a virtual environment and is considered related prior art.  Kegel_B notes that the IOMMU is capable of providing both one and two-level translation which would make “conventional VMM interception and translation unnecessary” and adds that the device table indicates read and write permissions to be accorded the I/O device (Kegel_B:Fig 5; ¶0050, management fields indicate access permissions for the I/O device.), wherein when a mapping between the I/O does map to a valid guest identifier, then using the TLB to identify a physical address corresponding to a device address supplied in the received I/O device request (Kegel_B ¶0051, DomainID is used to tag cached entries; ¶0025, cached entries are similar to a TLB; Fig 4, domainID is obtained from a Device Table entry.), and when the I/O device request does not map to a valid guest identifier in the device table, then initiate a request to the hypervisor to determine whether to fulfill the I/O device request (Kegel_B, e.g., ¶0052, the GV bit (guest translation valid) determines if one (e.g., host) or two-level (e.g., nested and guest level) translation will be performed. Notably, Kegel_A[¶0094] only describes the nested translations as being managed by a hypervisor while indicating that translations may be stored after a table walk is performed (Kegel_A ¶0112).). It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the teachings of Kegel_B in the system of Kegel_A (i.e., the combined system of Kegel) because it improves system security and increases system flexibility (Kegel_B ¶0051).

Consider Claim 11,  
The system of Kegel_A and Kegel_B, as combined, further teaches wherein the device address supplied with the I/O device request is a guest physical address (Kegel_A ¶0115, If the IOMMU does not detect a valid PASID, the packet is presumed to contain a GPA. ).

Consider Claim 12,  
The system of Kegel_A and Kegel_B, as combined, further teaches a command queue for receiving, from the hypervisor, commands to program the TLB with entries (Kegel_A:Fig 2(238,222), command buffer; Kegel_B:Fig 1(42), command queue; ¶0026, command queue is used to communicate control commands to the IOMMU).

Consider Claim 13,  
The system of Kegel_A and Kegel_B, as combined, further teaches one or more registers coupled for receiving commands to program the TLB with entries (Kegel_A:Fig 2(238,222), command buffer; Kegel_B:Fig 1(42), command queue; ¶0026, command queue is used to communicate control commands to the IOMMU).

Consider Claim 14,  
The combined system of Kegel further teaches a memory and one or more pointers to locations in the memory at which are stored commands to program the TLB with entries (Kegel_A:Fig 2(238,222), command buffer; Kegel_B:Fig 1(42), command queue; ¶0026, command queue is used to communicate control commands to the IOMMU; Fig 1(30); ¶0025, cache (i.e., TLB) is programmed with entries.).

Consider Claim 15,  
The system of Kegel_A and Kegel_B, as combined, further teaches wherein the IOMMU is configured to determine if an I/O device request is associated with a privileged mode of execution, and if so, then to bypass translation of an address specified by that I/O device request and to use the address as a root physical address (Kegel_B:Fig 6(602); ¶0056, if the request is marked as pre-translated (i.e., privileged), translation is bypassed and the SPA is provided to the memory controller.).

Consider Claim 16,  
The system of Kegel_A and Kegel_B, as combined, further teaches wherein entries of the TLB comprise a respective group identifier, and any I/O device specifying a given group identifier can share TLB entries having that group identifier (Kegel_B ¶0051, domainID may be used to share translation data among plural devices.).

Consider Claim 18,  
The system of Kegel_A and Kegel_B, as combined, further teaches wherein the group identifier is obtained from a device table maintained by the IOMMU, which tracks device- specific permissions to be accorded to particular guest identifiers (Kegel_B:Fig 4; ¶0051, domainID is stored in a device table maintained by the IOMMU.).

Consider Claim 19,  
The system of Kegel_A and Kegel_B, as combined, further teaches wherein one or more entries of the TLB comprise both a device identifier and a group identifier (Kegel_B, e.g., ¶0051, domainIDs are used in the cache/TLB to differentiate translation data; Kegel_A, e.g., Fig 5(524) deviceID and PASID (groupID) are used to differentiate translation data.).

Consider Claim 22,  
The system of Kegel_A and Kegel_B, as combined, further teaches wherein the IOMMU is further configured to receive a request from a GuestOS to program an I/O device (Kegel_B ¶0056, service requests on behalf of VM applications (incl. OS).), obtain a guest identifier from the request and use the device table to determine whether that guest identifier has authorization to access that I/O device (Kegel_B:Fig 5; ¶0050, device table entry used used for obtaining a guestID and using management fields to determine access permissions for the I/O device.).

Consider Claim 23,  
The system of Kegel_A and Kegel_B, as combined, further teaches an error queue for signaling when the I/O device has insufficient permission to complete the I/O device request, based on the read and write permissions in the device table entry (Kegel_A:Fig 2(236,220), event log; Kegel_B:Fig 1(44), event log; ¶0026, event log stores errors detected with respect to translations and/or other functions of the IOMMU.).

Consider Claim 24,  
The system of Kegel_A and Kegel_B, as combined, further teaches a register storing a pointer to a location in a memory at which an error queue is located, said error queue signaling, based on the read and write permissions in the device table entry, when the I/O device has insufficient permission to complete the I/O device request (Kegel_A:Fig 2(236,220); ¶0088, point to starting index of event logs; Kegel_B:Fig 1(44), event log; ¶0026, event log stores errors detected with respect to translations and/or other functions of the IOMMU.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kegel_A in view of Kegel_B, and further in view of Lin et al. (US PGPub No. 2014/0354667 A1).

Consider Claim 8,  
The system of Kegel_A and Kegel_B, as combined, teaches the apparatus for performing computation of Claim 4,  but fails to expressly teach wherein the GPU is configured to map a guest virtual address to a guest physical address, and provide that guest physical address for translation into a physical address in the physical memory.  Lin et al. is directed at systems and methods for using an I/O device to accelerate address translations and is considered analogous prior art.  Lin et al. does teach wherein the GPU is configured to map a guest virtual address to a guest physical address (Lin:Fig 2B; ¶0076, logical (i.e., guest virtual) to guest physical translation (¶0085, address translation service of the GPU.), and provide that guest physical address for translation into a physical address in the physical memory (Lin:Fig 2C; ¶0081-0082, GFN (i.e., guest physical) to MFN (i.e., machine physical) translation.). It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the combined system of Kegel_A and Kegel_B with the teachings of Lin because it improves system efficiency (Lin ¶0009-0011).

Claims 17, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kegel_A in view of Kegel_B, and further in view of Kegel et al. (US PGPub No. 2008/0209130 A1), hereinafter referred to as Kegel_C.

Consider Claim 17,  
The system of Kegel_A and Kegel_B, as combined, teaches the Input/Output Memory Management Unit (IOMMU) of Claim 15, but fails to expressly describe wherein the IOMMU is configured to receive a command to invalidate all TLB entries corresponding to a specified group identifier and responsively to set all TLB entries matching to that group identifier to invalid.  Kegel_C is directed to systems and methods for managing address translations using an IOMMU and is considered analogous prior art.  Kegel_C does teach wherein the IOMMU is configured to receive a command to invalidate all TLB entries corresponding to a specified group identifier and responsively to set all TLB entries matching to that group identifier to invalid (Kegel_C ¶0082, invalidate all entries associated with a DomainID.). It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the combined system of Kegel_A and Kegel_B with the teachings of Kegel_C because it prevents the use of stale translations.

Consider Claim 25,  
The system of Kegel_A and Kegel_B, as combined, teaches the Input/Output Memory Management Unit (IOMMU) of Claim 9, but fails to describe wherein the IOMMU is configured to receive synchronization commands that bracket one or more other commands and after completing the one or more other commands, to signal to a process that generated the one or more other commands that those commands are completed. Kegel_C is directed to systems and methods for managing address translations using an IOMMU and is considered analogous prior art.  Kegel_C does teach wherein the IOMMU is configured for receiving synchronization commands that bracket one or more other commands and after completing the one or more other commands, for signaling to a process generating the one or more other commands that those commands are completed (Kegel_C ¶0048, completion wait command is used to synchronize the completion of a batch of commands.).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the combined system of Kegel_A and Kegel_B with the teachings of Kegel_C because it improves system security and avoids data corruption (Kegel_C ¶0049).

Consider Claim 26,  
The system of Kegel_A and Kegel_B, as combined, teaches the Input/Output Memory Management Unit (IOMMU) of Claim 9, but fails to additionally describe wherein the IOMMU is configured to receive a prefetch command, which indicates that a page table entry for a particular device address to physical address is to be loaded into the TLB. Kegel_C is directed to systems and methods for managing address translations using an IOMMU and is considered analogous prior art.  Kegel_C does teach wherein the IOMMU is configured to receive a prefetch command, which indicates that a page table entry for a particular device address to physical address is to be loaded into the TLB (Kegel_C:Fig 8(148), prefetch command; ¶0007, prefetch and store translation into a cache.).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the combined system of Kegel _A and Kegel_B with the teachings of Kegel_C because it reduces wait time for address translation.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kegel_A in view of Kegel_B, and further in view of Parikh et al. (US Patent No. 7,293,157).

Consider Claim 20,  
The system of Kegel_A and Kegel_B, as combined, teaches the Input/Output Memory Management Unit (IOMMU) of Claim 10, further including the use of variable page sizes (Kegel_B ¶0022, pages may have varying sizes.).  However, the combined system of Kegel fails to expressly teach a TLB configuration register comprising a field for setting a page size applicable to entries in the TLB.  Parikh is directed to systems and methods of managing plural address translations and is considered analogous prior art.  Parikh et al. does disclose a TLB configuration register comprising a field for setting a page size applicable to entries in the TLB (Parikh:Fig 2A(SZ field);Col 3:35-55, size field).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the combined system of Kegel_A and Kegel_B with the teachings of Parikh because it improves system flexibility by accommodating plural page sizes.



Consider Claim 21,  
The system of Kegel_A and Kegel_B, as combined,  teaches the Input/Output Memory Management Unit (IOMMU) of Claim 9, further including the use of variable page sizes (Kegel_B ¶0022, pages may have varying sizes.).  However, the combined system of Kegel fails to expressly teach wherein the TLB supports entries having a fixed page size or a variable page size.  Parikh et al. does disclose wherein the TLB supports entries having a fixed page size or a variable page size (Parikh:Fig 2A(SZ field);Col 3:35-55, size field).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the combined system of Kegel_A and Kegel_B with the teachings of Parikh because it improves system flexibility by accommodating plural page sizes.

Response to Arguments
Applicant's arguments filed 15APR2022 have been fully considered but they are not persuasive. 
The applicant’s arguments are directed towards amended subject matter and are considered fully addressed in the corresponding updates to the office action, provided above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137